Title: From George Washington to Jonathan Boucher, 18 August 1772
From: Washington, George
To: Boucher, Jonathan

 

Dear Sir,
Alexandria Augt 18th 1772

Harvest, Company, and one thing or another, equally unforeseen and unavoidable, has hitherto prevented Mrs Washington & myself from paying our respects to Mrs Boucher and you; but if nothing happens more than we at present know of, you may expect to see us the first Week in September, perhaps the middle of it—This I have mentiond, that, in case you should have any call out abt that time you may [be] free enough to signify it, as any other time will be equally convenient & agreeable to Dr Sir, Yr Most Obedt Hble Ser⟨vt⟩

Go: Washington

